79 F.3d 169
316 U.S.App.D.C. 367
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Forms Corporation of America, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 95-1137.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1996.

Before:  SILBERMAN, BUCKLEY, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of an order of the National Labor Relations Board and a cross-application for enforcement, and was briefed and argued by counsel.   While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.   See D.C.Cir.R. 36(b) (January 1, 1994).   On consideration thereof, it is


2
ORDERED and ADJUDGED that the petition for review of the NLRB's order be denied, and the NLRB's cross-application for enforcement be granted.   Petitioner does not challenge the Board's order concerning the unfair labor practices targeting Paul Laswell, and the Board is thus entitled to summary enforcement of that portion of its order.  See International Union of Petroleum & Indus. Workers v. NLRB, 980 F.2d 774 n. 1 (D.C.Cir.1992).   Petitioner has not shown that the Board's findings of unfair labor practices arising out of the dismissal of Scott Shelton are not based on substantial evidence.   In particular, petitioner has failed to demonstrate that the Board acted unreasonably in finding that petitioner's proffered reason for the dismissal, Shelton's alleged violation of petitioner's attendance policy, was pretextual.   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 41(a)(1) (January 1, 1994).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.